Citation Nr: 1755364	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-08 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a memory loss disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of February 2015 and October 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was most recently remanded by the Board in April 2017 and is now ready for adjudication.

The Board has expanded the Veteran's claim on appeal to encompass all similar disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

This appeal is comprised of paper files, documents contained in the Virtual VA paperless claims processing system, and documents contained in the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDINGS OF FACT

1.  The Veteran's sleep apnea is not related to service.

2.  The Veteran has not been diagnosed with a memory loss disorder.

3.  The evidence does not indicate that the Veteran's service-connected disabilities are sufficiently severe to inhibit his ability to obtain gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for sleep apnea have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for establishing entitlement to service connection for a memory loss disorder have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records as well as VA examinations are associated with the claims file.  

This appeal was remanded in April 2017 in order to afford the Veteran a VA examination for sleep apnea as well as to offer the Veteran the opportunity to submit documentation regarding the claim for unemployability.  The additional examination was conducted in May 2017.  Also, VA sent the Veteran information regarding applying for a TDIU in May 2017.  The Board is now satisfied that there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board acknowledges that the Veteran was not provided with a VA examination for his claimed memory loss disorder.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.

In this instance, the Board finds that there is not competent evidence of a current disability.  As a critical and necessary McLendon standard has not been met, the Board finds that an examination of his claimed memory loss is not warranted at this time.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

Sleep Apnea

The Veteran is seeking entitlement to service connection for sleep apnea.  However, the Board finds that service connection is not warranted.

Service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a sleep disorder.  Significantly, his separation examination was absent of any complaints of or observed symptoms related to a sleep disorder.  

In fact, the post-service evidence does not reflect symptoms related to a sleep disorder for many years after the Veteran left active duty service.  In December 2009, the Veteran was first diagnosed with sleep apnea.  The Board emphasizes that because the Veteran left active service in 1984, it was not until approximately 25 years later that he was first diagnosed with a sleep disorder.  Therefore, continuity is not established based on the clinical evidence.

As part of this claim, the Board recognizes the statements regarding the Veteran's history of symptoms.  In this regard, while the Veteran is not competent diagnose a disorder such as sleep apnea, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he and others are nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Although the Veteran now asserts that his sleep apnea dates back to service, the Veteran's statements have been inconsistent in this regard.  In an April 2016 statement, the Veteran stated that he never had a good night's sleep in service, but he just dealt with it and did not complain.  During his May 2017 VA examination, he reported that he was unable to sleep and could not get enough rest while in military service.  He stated that he had difficulty sleeping because he bounced up and down in a tank.  He also stated that his wife first observed that he stopped breathing while sleeping in about 1996.  The statements of the Veteran and his spouse contradict one another and the Veteran's own statement appears to indicate that his problems sleeping during service were related to physical trauma, not sleep apnea.  Therefore, the Board is unable to rely on testimony alone that the Veteran has experienced sleep apnea symptoms continuously since service.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disorder and either his active duty or his service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty despite his contentions to the contrary.

The Veteran underwent a VA examination in May 2017.  After examining the Veteran, the examiner concluded that the Veteran's sleep apnea was less likely than not etiologically related to service.  The examiner noted that the service treatment records are silent for sleep complaints.  The first documentation of a sleep problem was in 2009, which was soon followed by a sleep study.  The Veteran's reports of trouble sleeping in 2009 were temporally related to an increase in weight.  His weight in 2008 was 193 pounds, but his weight increased to 216 pounds by the time of his diagnosis and increased further to 224 pounds in 2012.  Finally, the examiner referenced the Veteran's history of alcohol abuse, which led to an inpatient hospitalization, which could alone cause sleep disturbance.  In fact, during that inpatient hospitalization in 1998, the nurses reported that he slept well.  

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's sleep apnea to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering this appeal, consideration has been given to the Veteran's statements relating his claimed disability to military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Although the Veteran is competent to testify that he suffers from the symptoms of sleep apnea, he is not competent to provide a medical opinion linking this disability with his military service.  Such a medical diagnosis and nexus do not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  

Memory Loss

The Veteran is seeking service connection for unspecified memory loss.  Based on the evidence as detailed below, the Veteran's claim is denied.

Initially, the Board notes that a threshold requirement in all service connection claims is that there is a current disability.  The Board finds that the record does not show that the Veteran has a current disability with regards to his claim.  In May 2012, the Veteran reported a memory change.  However, medical records reflect that the Veteran had intact recent and remote memory during prior and subsequent years, including April 2009, February 2010, and March 2015.  On December 15, 2016, the Veteran was referred by a VA physician for an evaluation by Dr. D.O., a psychotherapist already treating the Veteran, for suspected cognitive dysfunction memory loss.  However, during evaluations by Dr. D.O. on December 21, 2016, January 31, 2017, March 13, 2017, and April 24, 2017, there was no mention of memory loss symptoms.  Instead, the Veteran and the medical provider discussed the Veteran's other psychiatric problems.  

Based on the foregoing evidence, the Board must deny the Veteran's claim for service connection for a claimed memory loss disorder.  Even if the Board accepts that the Veteran has memory loss symptoms, symptoms alone without a diagnosed or identifiable underlying malady or condition do not constitute a disability.  The VA needs to identify a disability, not symptoms of a disability.  However, even after multiple sessions, the Veteran's psychotherapist, Dr. D.O., did not diagnose a memory loss disorder.  Therefore, even if the Board accepted the Veteran's statements asserting a link between his disability and military service, the evidence still does not demonstrate the first element required for service connection-a current disability.  See 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017); Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  

TDIU

In its April 2014 Remand, the Board found that the evidence of record reasonably raised the issue of whether the Veteran is unemployable due to his service-connected disabilities.  At the time, the Board took jurisdiction of the issue and remanded it for further development.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to C&P for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

In all cases, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2017).

Initially, the Board notes that in its previous Remand, the Board instructed VA to provide the Veteran with the appropriate VCAA notice and conduct any necessary development for the issue of TDIU.  On May 1, 2017, VA sent the Veteran a letter providing a TDIU application, VA Form 21-8940, and requested additional occupational information.  On May 16, 2017, the Veteran responded that he had no other information or evidence to give VA to support the claim.  The information requested in these forms is crucial for the Board to make an informed decision as to the Veteran's ability to obtain or maintain substantially gainful employment.  The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

A threshold requirement in TDIU claims is that a veteran is unable to secure and follow a substantially gainful occupation.  In this instance, by providing no specific employment information, the Board is unable to determine when the Veteran was employed and unemployed.  During his May 2017 VA examination, he reported that he is currently working as a substance abuse counselor since November 2016.  However, the Board has no way of knowing whether this is gainful employment, what ailments may have stopped him from working previously, and critically, the date he claims he became too disabled to work.  The Board cannot begin to determine the Veteran's eligibility for a TDIU without the basic information outlined above.  Therefore, the Board must deny the Veteran's claim for a TDIU.  


ORDER

Service connection for sleep apnea is denied.

Service connection for a memory loss disorder is denied.

Entitlement to a TDIU is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


